I                OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                      AUSTIN
    GROVER SELLERS
    ATrOIINrv GcNmIL
I




                                               ner of Beclrct BTO.3
                                               ioa for the balaaas of
                                                inbisBac&3t, fabe
                                                of h&s preciact7=
                             08.to your iYrst qumtion, mR3quote from Artlclo